Citation Nr: 1453060	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision, in which the RO denied a rating in excess of 50 percent for PTSD and a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In a September 2012 rating decision, the RO assigned a 100 percent temporary total rating on the basis of hospitalization for PTSD for the period from March 1, 2011, to April 1, 2011.  The 50 percent rating for PTSD was restored as of April 1, 2011.

In a February 2014 decision, the Board denied entitlement to a rating in excess of 50 percent for the period prior to March 1, 2011, and remanded the issues of entitlement to a rating in excess of 50 percent from April 1, 2011 and entitlement to a TDIU.  

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 11, 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the February 2014 Board decision that denied entitlement to a rating in excess of 50 percent for PTSD, prior to March 1, 2011.  The August 2014 JMR did not disturb the Board's February 2014 remand of entitlement to a rating in excess of 50 percent from April 1, 2011 and entitlement to a TDIU; those issues are not on appeal here.  

While the Board also remanded the issues of entitlement to a rating in excess of 50 percent from April 1, 2011 and entitlement to a TDIU, those issues have not been recertified to the Board and are still in remand status.  In that regard, while some development has been completed on those issues, it does not appear that the Appeals Management Center (AMC) has had an opportunity to review the medical opinions requested pursuant to the February 2014 remand, to include the adequacy of such opinions, the AMC has not issued a supplemental statement of the case addressing those issues, and there is no indication that those issues have otherwise been recertified to the Board for adjudication at this time.

For these reasons, the Board finds that the only issue presently before the Board is entitlement to a rating in excess of 50 percent for PTSD, for the period prior to March 1, 2011.


FINDING OF FACT

Prior to March 1, 2011, the Veteran's psychiatric symptoms primarily included suicidal thoughts with and without intent, depression, disturbances in mood and motivation, social isolation, anxiety, panic attacks or episodes of varying frequency, mild memory impairment, impaired concentration, and inability to function independently; collectively, these symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the rating period prior to March 1, 2011, the criteria for a rating evaluation of 70 percent, but no higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in January 2008 to the Veteran which met the VCAA notice requirements. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA PTSD examinations in January 2008, January 2009, and May 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual social symptoms and occupational impairment caused by a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

As noted, the August 2014 JMR vacated and remanded that portion of the February 4, 2014, decision of the Board that denied entitlement to a rating in excess of 50 percent for PTSD prior to March 1, 2011.  The basis of the JMR was that "the Board erred when its discussion of whether [the Veteran] is entitled to a 70 percent disability evaluation for his PTSD failed to include any meaningful analysis as to how the frequency, severity, and duration of [the Veteran's] symptoms affected social or occupational impairment."  The Veteran contends that he is entitled to a rating higher than 50 percent for the period on appeal because his PTSD symptoms have worsened significantly, making it more difficult for him to function independently.  To that end, he has presented evidence indicating that, during the period on appeal, he stopped working in part due to PTSD symptoms, he was unable to interact with others without the assistance of his wife, and his PTSD symptoms caused him to be admitted to VA inpatient treatment for substance abuse (resulting in a temporary 100 percent evaluation for PTSD from March 1, 2011 to March 31, 2011).  

Pertinent to the current claim for increase, VA outpatient treatment records reflect that in January 2007 and April 2007, the Veteran was assigned a GAF score of 50 to 55.  In August 2007 and October 2007, he was assigned a GAF score of 45-55.  At a January 2008 mental health risk assessment screening, the Veteran was not considered to be a high-risk patient.  His score on a depression screen suggested moderately severe depression, he reported that his mood was "middle of the road," and the treating clinician noted that his affect appeared flat.  His mood and affect were not within normal limits (mildly depressed), and he was assigned a GAF score of 40-45.  In March and July 2008, the Veteran's affect was described as flat and his GAF score was 45.

In January 2008, the Veteran was afforded a VA examination in connection with his claim for an increased rating for PTSD.  The examiner noted that he reviewed the Veteran's claims file.  The Veteran reported that his marriage was falling apart and that he has daily anxiety attacks resulting in difficulty breathing.  He complained of memory problems and noted that he could not drive for more than one hour because he experienced fatigue.  The Veteran also "stated he goes to the grocery store with his wife, but may have to sit down partway through the proceedings, to get away from crowds and also because of fatigue."  He denied being a member of any organizations and stated he is not a member of a church or veterans group.  He complained of racing thoughts, feeling warm and having headaches unaccountably, daily panic attacks, and crying spells a couple times each week.  He reported that he has children and grandchildren who visit and denied being irritable with the grandchildren.  He denied communicating with anyone by phone or e-mail.  He described sleep disturbances including Vietnam-related nightmares approximately three times per week.  He reported that he had thoughts of his battlefield traumas every day.  He described feeling "jumpy and easily startled and that he has many problems being comfortable around others and trusting others."  The Veteran stated that he sometimes had thoughts of suicide but denied any intent or plan.  He reported significant problems with forgetfulness, and complained of low energy, fatigue, and lack of ambition.

The examiner assigned the Veteran a GAF of 50.  Regarding the Veteran's objective symptoms, the examiner stated:

The patient's manner suggests anxiety.  His speech is logical and related, with no indication of hallucinations, delusions or formal thought disorder.  There is no flight of ideas, no loosening of associations.  No obsessions or compulsions are elicited.  The patient complains of racing thoughts which will not shut down.  Content not specified.  Oriented x 3, with adequate memory and concentration for purposes of the interview.  Does not show cognitive difficulty as we are speaking today.  Patient does complain of significant memory problems, principally forgetfulness and loss of focus.  Sleep disturbance indicated as significant, not indicating an eating problem as such.

The examiner concluded that the Veteran exhibited "occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks . . . but generally would have satisfactory functioning with regard to routine behavior, self-care and normal conversation."

In a January 2008 statement, the Veteran stated that he "began suffering from near continuous panic attacks, outbursts of uncontrollable crying, becoming uncertain where I was and where I was supposed to be going."

In February 2008, the Veteran was evaluated by a psychologist, in connection with his SSA claim.  He reported that his symptoms included sleep disturbance, appetite disturbance, irritability, loss of concentration, loss of motivation, little or no energy, fatigue, subjective feelings of sadness, anhedonia, social isolation, feelings of worthlessness, feelings of hopelessness, occasional panic episodes, generalized nervousness, reliving past trauma (through flashbacks and nightmares), and avoidance behaviors related to past traumas.  His hygiene was appropriate.  His verbal expressive ability was within normal limits and his general conversation was goal-directed and coherent.  His affect was flat and his mood was stable.  His insight and impulse control were fair; he had no delusions; and there was no apparent risk of harm to self or others.  His abstraction abilities were poor.  His judgment and reasoning were adequate.  There were no indications of significant memory impairment.  The psychologist assigned the Veteran a GAF score of 60 to 65.

A fully favorable February 2009 medical decision by the SSA determined that Veteran was disabled as a result of his heart condition and his PTSD.  Records associated with the disability determination include a March 2008 "psychiatric review technique" form assessing the Veteran from August 2007 to March 2008.  On this form, the evaluating clinician noted that the Veteran's medical disposition, based on affective disorders and anxiety-related disorders, was "not severe."  He also noted that the Veteran had diagnoses of PTSD and dysthymic disorder.  Regarding the Veteran's functional limitations due to his psychiatric disorders, the clinician noted that his restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace, were mild.  There were no episodes of decompensation of extended duration.  He further noted that the Veteran did exhibit mental impairments but they did not "impose significant functional deficits and are considered non-severe."

March 2008 VA outpatient treatment notes show that the Veteran had a flat affect, poor energy, anxiety attacks, and mild to moderate irritability.  The Veteran denied any suicidal ideation and he did not have any hallucinations or delusions.  His appearance, speech, associations, thought content, insight and judgment, and fund of knowledge were within normal limits.  His orientation was intact in all spheres.  The treating clinician noted the Veteran's mood and affect were not within normal limits and indicated that he was depressed.  He assigned the Veteran a GAF score of 45.

In June 2008, the Veteran was afforded a VA examination for his claims for TDIU and a heart condition.  The Veteran denied any current and past suicidal and homicidal ideation, plans, or attempts.  The examiner found that the Veteran "spoke clearly and provided appropriate responses; eye contact good; appears stated age; interacted appropriately with examiner; affect varies."

July 2008 VA outpatient treatment notes show that Veteran had a flat affect, poor energy, anxiety attacks, and mild to moderate irritability.  The Veteran denied any suicidal ideation and he did not have any hallucinations or delusions.  His appearance, speech, associations, thought content, insight and judgment, and fund of knowledge, and mood and affect were within normal limits.  His orientation was intact in all spheres.  A GAF score of 45 was assigned.

In October 2008, R.W., an employee of the Commission of Veteran Affairs submitted a statement on behalf of the Veteran after meeting with the Veteran and his wife.  The Veteran's wife reported that the Veteran had recently attempted suicide, but he did not know that she knew.  She also stated that the Veteran had become very difficult to live with.  R.W. stated:

I can attest to his inability to comprehend or to follow a basic conversation.  A couple of times he made a statement which didn't make any sense to me.  [The Veteran's wife] later returned to this as an example of how he has driven off their friends and family.  He talks and people become uncomfortable due to his bizarre statements.

In an October 2008 statement, the Veteran's wife stated that the Veteran "hides the severity of his PTSD" and she "know[s] through other people that [he] has attempted suicide."  She stated that he does not bathe or change his clothes unless she tells him to do so, and he has no friends and only leaves the house to have coffee "with a few farmers who seem to understand him as they are predominately veterans also."  The only relationship he has is with their three children, who do not visit often because of his PTSD.  She stated that they used to have friends but "people seem[] to steer away from us due to [the Veteran's] frequent illogical conversations," and that she generally has to "translate for him as he doesn't seem able to comprehend what is said."  She further stated, 

He becomes extremely anxious.  He will hit the wall, starts yelling for no reason.  Frequently he becomes so upset about a situation wherein I fail to see [the] situation as he sees it.  I guess this would be considered a delusion.  Sometimes a conversation with him is nearly impossible as his sentences are illogical as if his thought processes [do not] work.

The severity of his PTSD started getting worse in the last 5 years.  In the last 2 years, it has become almost unbearable to live with him due to the severity of his disability.

In December 2008, the Veteran reported panic and anxiety attacks two to four times per week.  He had nightmares and daytime intrusive thoughts on a regular basis.  He reported panic attacks with anxiety, shortness of breath, heart palpitations, feeling like he will pass out dizzy and afraid on a 1-2 times per day basis.  

In January 2009, treatment notes indicate that the Veteran's "[m]ood continues as mildly depressed, affect is anxious with a ruminative dysthymic quality."  He reported anxiety and panic problems.  His dress and grooming were good and there were no problems with delusional/paranoid/or psychotic symptoms.  No specific PTSD symptoms were noted.  His thoughts were organized and reality based, and he denied any suicidal ideation. 

Also in January 2009, the Veteran underwent VA examination in connection with his claims for an increased rating for PTSD and for a TDIU.  The examiner noted that he reviewed the Veteran's claims file.  The Veteran reported that he saw his children and grandchildren fairly often.  He stated that it was mildly stressful when they visited, but he denied "blowing up at them."  He denied involvement in any organizations or groups, and he denied having any hobbies or interests.  He reported that he had nightmares three to four times per week and daytime intrusive recall on a daily basis.  He denied worrying about the security of his house or feeling threatened there.  He avoids crowds and is very uncomfortable in large groups or in enclosed areas.  He reported that he feels jumpy and easily startled and cannot tolerate having anyone behind him.  He is easily angered but is able to control his temper.  The examiner stated that the Veteran did not make any illogical statements or show symptoms of confusion during the examination.  With regard to the Veteran's reported panic attacks, the examiner noted that they did not "meet criteria for full-blown panic attack."  The Veteran denied suicidal thoughts and denied ever making a suicidal attempt.  The examiner noted that the Veteran had reported crying spells in the past, but he stated at the examination that "he cries on the inside."  The Veteran reported chronically low energy.  The examiner met with the Veteran's wife for additional input.  When asked about her report that the Veteran had a suicide attempt in the past, she explained that there was no actual attempt but that the Veteran thought about committing suicide. 

The January 2009 examiner found that the Veteran's manner was "dysphoric, definitely depressed," he appeared to worry in a semi-obsessive manner, and he was anxious.  His speech was logical and related, with no indication of hallucinations, delusions, or a formal thought disorder.  The Veteran did not make any illogical statements.  He was oriented and had adequate memory and concentration during the interview.  The examiner found that the Veteran's level of impairment associated with PTSD was similar to what it was at his examination in January 2008.  The examiner noted that the Veteran had additional problems with depression, primarily associated with non-service connected physical medical problems, which resulted in his exit from the work force.  The examiner assigned a GAF score of 50 and concluded that the Veteran is "someone who shows reduced reliability in productivity due to his posttraumatic stress disorder."

The report of a January 2009 VA genitourinary examination includes a notation that the Veteran seemed depressed with a flat affect most of the time.

In March 2009, the Veteran's mood was reported as better and his affect had improved.  His GAF was 52.

An April 2009 VA psychology note indicates that the Veteran's "[m]ood continues to be improved and stable, he reports mild depression, affect is improved."  However, he also reported that he had an increased number of panic attacks in the past week.  His assigned GAF score was 52.

In June 2009, the Veteran was assigned a GAF score of 52.  He reported experiencing an increase in sleeping difficulties and his affect was described as "stable unremarkable."  In May 2009, his affect was noted as improved and his GAF 52.  He continued to have occasional panic attacks.  In March 2010, the Veteran reported that he had panic attacks two to three times per week.

On April 2010 VA genitourinary examination, the Veteran denied feelings of sadness, depression, or anxiety.

In May 2010, the Veteran underwent a VA examination for PTSD.  The Veteran denied any suicidal ideation or history of suicide attempts, even when the examiner mentioned that the Veteran's wife reported a past attempt.  The Veteran reported panic attacks once or twice a day, chronic low energy, and excessive worrying.  He denied a restricted sense of affect.  He described disturbed sleep, hypervigilance, and mild irritability.  He denied concentration difficulties.  The examiner stated that there was no indication of confusion or irrational thoughts.  The Veteran reported that his symptoms of PTSD had worsened since the last examination in January 2009.  The examiner noted, "[i]nstead he described increased duration of depressive episodes.  The veteran seemed to consider such episodes as PTSD episodes.....  The increased symptoms reported by [the Veteran] seem not to be attributable to PTSD directly but rather to depression as a consequence of declining medical status."  Regarding the Veteran's social impairment, examiner noted that "per his report, his interactions with his wife and children appear to be within normal limits, suggesting no significant impairment of social functioning."  The examiner assigned the Veteran a GAF of 50. 

During a February 2011 preadmission screening for a substance abuse treatment program, the Veteran reported that he was currently having suicidal ideation but had no intent or plan to harm himself.  He stated that he attempted suicide at least twice in the past by alcohol overdose.  However, February 2011 VA counseling treatment notes show that the Veteran denied any current suicidal ideation.  Again, he said that he tried to "hurt himself [two] times, the last in 2010 by alcohol overdose and possibly some pills."  He also reported that he abused alcohol and drank all day.  His GAF score was 50.

In March 2011, the Veteran had VA inpatient treatment for substance abuse.  During his treatment, he was assigned a GAF score of 50.

At the outset, the Board notes that, in addition to his PTSD, VA treatment records show the Veteran has additional Axis I diagnoses, including a mood disorder and dysthymic disorder.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD. 

Collectively, the aforementioned medical evidence reflects that the Veteran's psychiatric symptoms have primarily included depression, disturbances in mood and motivation, social isolation, anxiety, panic attacks, mild memory impairment, impaired concentration, suicidal ideation, and substantially impaired ability to function independently.  The Veteran's psychiatric symptoms have been relatively consistent during this period, and a 70 percent rating under Diagnostic Code 9411 takes into account occupational and social impairment, with deficiencies in most areas.  38 C.F.R. § 4.130.  

As indicated above, for the period under consideration, the Veteran was assigned scores ranging from 40-45 to 60-65.  The majority of the Veteran's GAF scores ranged from 50 to 55.  According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Although the majority of GAF scores assigned were within the range of 50 to 55, symptoms such as illogical or irrelevant speech, and suicide attempts indicate more serious symptomology that may not have been observed on the particular day those scores were assigned.  To that end, testimony from R.W. and the Veteran's wife shows that he has difficulty communicating with others without his wife's help, and frequently makes confusing or illogical statements.  As to suicidal thoughts and attempts, the Board notes that the Veteran frequently denied such symptoms at VA examinations, but reported several suicide attempts at the February 2011 preadmission screening for inpatient substance abuse treatment.  His wife also reported that she believed that he had attempted suicide, but had concealed this from her.  The Board finds that the Veteran's February 2011 statement in pursuit of mental health treatment is more probative then those made in support of his claim for increase, especially in light of his wife's testimony that he conceals his PTSD symptoms.  Thus, while the majority of the GAF score assigned during the period on appeal seem to indicate only moderate impairment, his overall disability picture reflects more serious impairment than that contemplated by his GAF scores.  

The Board finds that, prior to March 1, 2011, the Veteran's psychiatric disability picture more nearly approximated the criteria for a 70 percent rating.  The medical examinations and assessments discussed above generally reflect symptomology that more nearly approximates the rating criteria for a 50 percent evaluation, with some symptoms consistent with a 70 percent evaluation.  However, statements from the Veteran, his wife, and R.W. suggest that the Veteran tends to downplay his symptomatology during formal medical examinations.  To that end, he has frequently denied suicidal ideation despite admitting to suicide attempts in the past.  Further, the lay statements of record as well as the favorable determination by the SSA indicate that the frequency, severity, and duration of the Veteran's symptoms impair his social and occupational functioning.  For example, his wife has testified that they have lost many friends because people find the Veteran's speech to be at times confusing or strange.  The SSA determination lists PTSD as a secondary cause of the Veteran's inability to work.  Most notable is the statements by the Veteran and his wife indicating that his PTSD symptoms have substantially worsened in recent years, since the filing of his current claim for increase.  The record reflects that his ability to work, maintain friendships, accompany his wife on errands, and maintain his personal health and hygiene without assistance have been diminished.  Thus, considering both the lay and medical evidence of record, the Board finds that a 70 percent evaluation, but no higher, is warranted for the period prior to March 1, 2011.  Staged ratings have been considered but are not applicable.

The Board also finds that, for the period prior March 1, 2011, to the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  
38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication for this period.  As noted above, the Veteran has demonstrated difficulties in communicating with others due to illogical speech; however, such manifestations do not rise to the level of gross impairment contemplated by the 100 percent disability rating.  Rather, his social impairment is contemplated by the 70 percent evaluation.

While the Veteran has admitted to suicidal thoughts and has apparently attempted suicide through substance abuse, the evidence does not show that he presents a persistent danger of hurting himself or others, as contemplated by the 100 percent disability rating.  Although his wife has reported some angry outbursts, the evidence does not show that he has ever been a danger to others.

No delusions or hallucinations have been reported at any time during the period on appeal.  Additionally, he was oriented generally to person, place and time.  Finally, while the Veteran has reported mild memory loss at times, he has not evidenced memory loss for names of close relatives, own occupation, or own name.  

Nor do the Veteran's symptoms, including suicidal ideation, sleep difficulty, nightmares, anxiety, depression, restricted affect, panic attacks, and flashbacks, have not been so frequent and disabling as to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some occupational and social functioning.  The record reflects that he retains relationships with his spouse and was able to visit with children and grandchildren.  Additionally, after reviewing the evidence and interviewing and examining the Veteran, the VA examiners never indicated he was totally socially and occupationally impaired.  

Finally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 40-45, which is indicative of serious symptoms. He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation.

After consideration of the foregoing, the Board finds that for the period prior to March 1, 2011, the level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 100 percent rating criteria under Diagnostic Code 9411.  To the extent any higher level of compensation than 70 percent is sought for the period prior to March 1, 2011, the preponderance of the evidence is against this appeal, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As explained in the introduction, the question of the evaluation of the Veteran's PTSD for the period beginning April 1, 2011 and entitlement to TDIU are on Remand and are not covered by this decision.  

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

For the rating period prior to March 1, 2011, a rating evaluation of 70 percent, but not higher, for PTSD is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


